Citation Nr: 1127039	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  10-18 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a back condition.  


\
REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the Department of Veterans Affairs (VA) Nashville, Tennessee Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

On his May 2010 Substantive Appeal, the Veteran did not indicate that he wished to present testimony before a member of the Board in either a Travel Board or videoconference hearing.  In May 2011, less than 90 days after being informed that his case had been transferred to the Board, the Veteran stated that he now desires to present testimony in a videoconference hearing.  This request should be accommodated.   

Accordingly, the case is REMANDED for the following action:

The RO/AMC should schedule the Veteran for a videoconference hearing at the Nashville, Tennessee RO.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


